Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rex Donnelly on 04/22/2022, and confirmed via email on 05/03/2022.

The application has been amended as follows: 

1. (currently amended)	A process for making a finished flexo plate from a photopolymer plate precursor having a printing side, a non-printing side, and a mask layer disposed on the printing side of the plate precursor, the process comprising providing non-printing indicia disposed on a floor of the finished flexo plate using areas of presence and absence of polymer in the finished flexo plate floor, wherein the non-printing indicia is disposed on a floor of the plate in form of structures derived from a plurality of microdots defining a pattern of information-embodying alphanumeric characters, non-text graphics, or a combination thereof, the process comprising: 	a) imaging the plurality of microdots in the mask layer, each microdot comprising a non-printing dot mask opening in the mask layer that is smaller than a printing dot mask opening;
 	b) exposing the plate precursor to actinic radiation, wherein the structures derived from exposing the imaged plurality of microdots define one or more elevations having a non-printing height above the finished flexo plate floor and each printing dot mask opening resolves to a printing dot on the finished flexo plate.
4. (cancelled)
5. (currently amended)	The process of claim 1, wherein the non-printing indicia defined by the microdots comprise a repeating pattern 
6. (currently amended)	The process of claim 1, wherein the 
27. (currently amended) 	The non-transitory computer readable storage medium of claim 32, wherein the non-printing indicia define one or more features selected from the group consisting of: 

32. (currently amended)	A non-transitory computer readable storage medium defining machine-readable instructions for causing a processor to create a machine-readable file for imaging a photopolymer plate precursor configured for processing into a finished flexo plate, the photopolymer plate precursor having a printing side, a non-printing side, and a mask layer disposed on the printing side of the plate precursor, the machine-readable file defining a first plurality of printing dots defining a screened image corresponding to printing structures on a flexographic printing plate and a second plurality of non-printing microdots defining non-printing indicia corresponding to non-printing structures disposed on a floor of the finished flexo plate, the non-printing indicia defining a pattern of information-embodying alphanumeric characters, non-text graphics, or a combination thereof, the non-printing microdots corresponding to microdot mask openings in the mask layer that resolve to non-printing dots on the finished flexo plate and that are smaller than printing dot mask openings in the mask layer that resolve to printing dots on the finished flexo plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853